COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


DANIELLE ANN LOZANO,                             §
                                                                    No. 08-14-00209-CR
                                                 §
                               Appellant,                             Appeal from the
                                                 §
V.                                                                   291st District Court
                                                 §
                                                                  of Dallas County, Texas
THE STATE OF TEXAS,                              §
                                                                    (TC# F-14-33307-U)
                                                 §
                                Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect “Open Plea: 7 Years Penitentiary.” We therefore

affirm the judgment of the trial court as reformed, in accordance with the opinion of this Court.

This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.